a negligence action to recover damages for personal injuries, etc., defendant appeals from an order of the Supreme Court, Westchester County, entered January 3, 1980, which denied a motion to (1) vacate a prior order which transferred this action to the County Court, while still retaining the monetary jurisdiction of the Supreme Court and (2) transfer the action back to the Supreme Court. Order reversed, without costs or disbursements, motion granted and the action is transferred back to the *864Supreme Court, Westchester County. In the absence of a rule permitting such action, the court was without jurisdiction to send this matter, in which $250,000 in damages is sought, to the County Court for trial (see CPLR 325, subd [d]). This action must be tried in the Supreme Court. Gulotta, J. P., Cohalan, Margett and O’Connor, JJ., concur.